DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 15, 2022 has been entered. Claims 1-7 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 19, 2022.
Response to Arguments
Applicant’s arguments, filed July 15, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yabe in view of Goller and Tanaka (US 20150180292 A1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (US 10630123 B2, hereinafter “Yabe”) in view of Goller et al. (US 8679269 B2, hereinafter “Goller”) and Tanaka (US 20150180292 A1).
Regarding claim 1, Yabe teaches a rotor core (Fig. 4, 5) comprising: 
a stacked body formed of a plurality of plates (“In the first embodiment, the rotor core 5 is formed by laminating a plurality of circular-shaped electromagnetic steel plates”, col. 4, 19-21), examiner notes that a laminated core implies stacking of the plates); 
an outer circumferential region (Fig. 4, area circumferentially outwards from dotted circle upon which 7 is located) positioned at an outer circumferential side of the stacked body, and an inner circumferential region (Fig. 4, area circumferentially inwards from dotted circle upon which 7 is located) positioned at an inner circumferential side of the stacked body; 

    PNG
    media_image1.png
    586
    532
    media_image1.png
    Greyscale

a magnet slot (Fig. 4, area where magnet 7 inserts into) provided in the outer circumferential region (Fig. 4, 7 is partially located on exterior of dotted circle); 
wherein the outer circumferential region is an annular region extending from an outer circumferential contour (Fig. 4, outer most edge of rotor where 5 points) of the rotor core in a radially inward direction to a predetermined position (Fig. 4, dotted circle where 7 points) between the outer circumferential contour and a center portion of the magnet slot (Fig. 4, dotted circle where 7 points extends into central region of slot where magnet 7 inserts).
Yabe does not teach wherein an average grain size of crystals in the outer circumferential region is larger than an average grain size of crystals in the inner circumferential region or wherein the plurality of plates are produced by punching an electromagnetic steel sheet.
Goller teaches a rotor of a motor wherein an average grain size of crystals in the outer circumferential region (i.e. rim) is larger than an average grain size of crystals in the inner circumferential region (i.e. hub)(“FIG. 1 schematically represents a disk forging 10 processed in accordance with the above processing steps. The disk 10 is represented as comprising a rim 12 circumscribing a hub 14, in which a bore (not shown) will be subsequently defined for mounting the disk to a rotor shaft (not shown). Following the forging operation, the forging 10 undergoes a heat treatment at a subsolvus temperature. More preferably, to retain the fine grains within the hub 14 during a subsequent supersolvus (solution) heat treatment performed on the entire forging 10 (FIG. 3), only the portion of the forging 10 containing the hub 14 undergoes the subsolvus heat treatment”, col. 5, 43-53)(“ Though the entire forging 10 is subjected to the supersolvus heat treatment and precipitates within the hub 14 are also solutioned, only the grains within the rim 12 undergo grain growth during the present supersolvus heat treatment as a result of the grain-pinning effect within the hub 14 achieved with the preceding subsolvus heat treatment”, col. 6, 33-39). 

    PNG
    media_image2.png
    195
    525
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor core of Yabe to include the grain distribution of Goller.
	This would have the benefit of increasing the motor durability by placing the correct grain structure where it is most needed (“For example, while disks benefit from having relatively coarse grains at their rims to promote their resistance to creep and fatigue crack growth, their hubs (bores) benefit from finer grains to promote their resistance to low cycle fatigue (LCF) and burst properties”, col. 1, 34-38). 
	Yabe in view of Goller still does not teach wherein the plurality of plates are produced by punching an electromagnetic steel sheet.
	Tanaka teaches a rotor core wherein the plurality of plates are produced by punching an electromagnetic steel sheet (“More specifically, a plurality of core plates 511 is punched using electromagnetic steel plates”, [0061]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor core of Yabe in view of Goller to make the rotor core by punching an electromagnetic steel sheet as taught by Tanaka. 
	This would have the advantage of making it easy to form desired features in the magnet slots (“The core plates 511 are laminated one above another and are fixed to one another by caulking. As a result, it is possible to obtain a rotor core 51 including a plurality of magnetic pole portions 61, a plurality of claws 62, a plurality of outer connection portions 63, an inner connection portion 64, and a plurality of protrusions 65”, [0061]). 
Regarding claim 3, Yabe in view of Goller and Tanaka teaches the rotor core according to claim 1. Yabe further teaches wherein the outer circumferential region is a surface layer of the rotor core (Fig. 4, region circumferentially outwards from the dotted circle where 7 points extends to the outer circumferential surface of the rotor core). 
Regarding claim 5, Yabe in view of Goller and Tanaka teaches the rotor core according to claim 1. Yabe further teaches wherein the outer circumferential contour has a circular shape (Fig. 4, the outer most contour of the rotor where 5 points is circular in shape). 
Regarding claim 6, Yabe in view of Goller and Tanaka teaches the rotor core according to claim 1. Yabe further teaches wherein the inner circumferential region (Fig. 4, area circumferentially inward from the dotted circle where 7 points) extends in a radially outward direction from an inner circumferential contour (Fig. 1, 2TH that defines the space where the shaft inserts into the motor) (see Fig. 2 to see where this space corresponds to) of the rotor core to the predetermined position located between the outer circumferential contour and the center portion of the magnet slot (Fig. 4, dotted line where 7 points extends into center of slot where magnet 7 inserts).

    PNG
    media_image3.png
    327
    357
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    405
    565
    media_image4.png
    Greyscale

Regarding claim 7, Yabe in view of Goller teaches the rotor core according to claim 1. Yabe further teaches wherein a portion of the magnet slot is provided in the outer circumferential region and a portion of the magnet slot is provided in the inner circumferential region (Fig. 4, the dotted circle where 7 points separates the slot where magnet 7 inserts into a section inside the circle and a section outside the circle. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Goller, Tanaka, Arita et al. (US 20090301609 A1, hereinafter “Arita”), and Takahashi et al. (US 20170271060 A1, hereinafter “Takahashi”).
Regarding claim 2, Yabe in view of Goller and Tanaka teaches the rotor core according to claim 1. 
Yabe does not teach wherein the average grain size of the crystals in the outer circumferential region is 50                         
                            μ
                            m
                        
                     or more, and the average grain size of the crystals in the inner circumferential region is less than 50                         
                            μ
                            m
                        
                    .
Arita teaches a rotor wherein the average grain size of the crystals in the inner circumferential region is less than 50                         
                            μ
                            m
                        
                     (“Since grain diameter affects the physical properties and core loss of the product sheet, the finish annealing conditions should be appropriately adjusted in accordance with the required properties. Particularly for achieving an average grain diameter of 40                         
                            μ
                            m
                        
                     or less and a recrystallized portion area fraction of 50% or greater, it is preferable to conduct finish annealing under conditions of an annealing temperature of 790 to 900.degree. C. and an annealing time of 10 to 60 sec”, [0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor core of Yabe in view of Goller and Tanaka so that the crystal grain size of the inner circumferential portion was like that taught by Arita. 
This has the benefit of increasing the mechanical strength of the rotor (“It is also known that high strength can be obtained by reducing the grain diameter of the steel”, [0005]). 
Arita does not teach wherein the average grain size of the crystals in the outer circumferential region is 50 μm or more. 
Takahashi teaches a rotor wherein the average grain size of the crystals in the outer circumferential region is 50 μm or more (“From this point, the average crystal grain diameter of crystal grains is preferably 50 μm or more in the sintered compact constituting the permanent magnet”, [0030])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor core of Yabe in view of Goller, Tanaka, and Arita so that the crystal grain size of the outer circumferential portion was like that taught by Takahashi.
This would have the advantage of improving the magnetic qualities of the rotor (“By setting the ratio of crystal grains having a crystal grain diameter of 50 μm or more to 75% or more in the polycrystal structure constituting the sintered magnet, the coercive force and the squareness ratio of the sintered magnet remarkably improve”, [0030]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Goller, Tanaka, Ganesh et al. (US 5527020 A, hereinafter “Ganesh”), and Waeckerle et al. (US 20140299233 A1, hereinafter “Waeckerle”).
Regarding claim 4, Yabe in view of Goller teaches the rotor core according to claim 1. 
Yabe does not teach wherein a yield strength of the inner circumferential region is larger than a yield strength of the outer circumferential region by an amount of 70MPa to 120MPa.
Ganesh teaches a rotor where the yield strength (i.e. tensile strength) of the inner circumferential (i.e. hub) portion is larger than that of the outer circumferential portion (i.e. rim)(“This differential aging produces a rim portion suitable for higher temperature operation and better creep capabilities having overaged gamma prime and fine gamma prime, while the hub portion having only a fine gamma prime is better suited to withstand high tensile loads and low cycle fatigue”, col. 6, 66-67, col. 7, 1-4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor core of Yabe in view of Goller and Tanaka so that the yield strength (i.e. tensile strength) of the inner circumferential portion is larger than that of the outer circumferential portion as taught by Ganesh.
This makes for a more efficient motor by annealing the inner rotor section in a way to produce greater yield strength exactly where it is needed (“In the hub portion where the operating temperature is somewhat lower, the limiting material properties are often tensile strength and low-cycle fatigue resistance”, Ganesh, col. 2, 14-17). 
Ganesh does not explicitly teach wherein the difference in yield strength is by an amount of 70MPa to 120MPa.
Waeckerle teaches how to achieve a difference in rotor core yield strength by 100MPa by changing the annealing temperature (Table 1, see difference in last column between top two entries).

    PNG
    media_image5.png
    420
    613
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor core of Yabe in view of Goller, Tanaka, and Ganesh so that the difference in yield strength between the inner circumferential portion and outer circumferential portion is by an amount of 100MPa as taught by Waeckerle.
This would have the advantage of allowing a higher tensile strength in the inner region where it is needed, while allowing crystal growth in the outer region where less tensile strength is required, (“The disk is heat treated, using conventional technology, to achieve the properties required in the hub portion of the disk. Such requirements generally emphasize high tensile strength and resistance to low-cycle fatigue over creep and HTFCG resistance. The disk is then differentially heat treated to raise the temperature in its rim portion high enough to permit grain growth in the rim portion, while keeping the hub portion at a substantially uniform temperature which is low enough to prevent significant changes in the previously developed properties. The larger grain size thus developed in the rim portion of the disk generally improves the resistance to creep and HTFCG in the rim portion, which is frequently a significant advantage in turbine design”, Ganesh, col. 3, 19-32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834